                                                                                         FILED
                                                                                2019 Jan-03 PM 04:19
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

CHRISTOPHER LAMONT LEWIS,                 )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )   Case No. 4:16-cv-00254-ACA-HNJ
                                          )
CLARENCE THOMAS “TOMMY”                   )
JOHNSON,                                  )
                                          )
      Defendant.

                   MEMORANDUM OPINION AND ORDER

      In this case, pro se Plaintiff Christopher Lamont Lewis claims that

Defendant Clarence Thomas Johnson violated his constitutional rights. Plaintiff

asserts 28 U.S.C. § 1983 claims against Defendant for excessive force and denial

of medical care.

      The magistrate judge filed a report on May 25, 2018, recommending that the

court deny Defendant’s motion for summary judgment. (Doc. 28). Defendant

filed objections to the report and recommendation on June 8, 2018. (Doc. 29).

The case currently is before the court for a review of Defendant’s objections to the

report and recommendation.

I.    Excessive Force

      In his report and recommendation, with respect to Plaintiff’s excessive force

claim, the magistrate judge found that a reasonable jury could conclude that
Defendant’s actions were objectively unreasonable.             (Doc. 28 at 10-11).

Defendant objects to this finding and argues that the facts establish that he did not

violate Plaintiff’s right to be free from excessive force, and that even if he did,

Defendant still enjoys qualified immunity because he did not violate a clearly

established right. (Doc. 29).

      “Qualified immunity shields government officials acting within their

discretionary authority from liability unless the officials ‘violate clearly established

statutory or constitutional rights of which a reasonable person would have

known.’” Franklin v. Curry, 738 F.3d 1246, 1249 (11th Cir. 2013) (quoting

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). “An official who asserts

entitlement to qualified immunity must first establish that she or he was acting

within the scope of his discretionary authority.” Alcocer v. Mills, 906 F.3d 944,

951 (11th Cir. 2018). “Once the official makes that showing, the burden shifts to

the plaintiff to demonstrate that qualified immunity is inappropriate.” Id.

      Here, there is no dispute that Defendant was carrying out duties associated

with his employment as a Correctional Officer at the Etowah County Sheriff’s

Office. Therefore, to overcome Defendant’s qualified immunity defense, Plaintiff

must “establish both that the officer’s conduct violated a constitutionally protected

right and that the right was clearly established at the time of the misconduct.”

Alcocer, 906 F.3d at 951. The court may consider in any order whether Plaintiff

                                           2
has satisfied his burden. Id.; see Pearson v. Callahan, 555 U.S. 223, 236 (2009)

(“The judges of the district courts and the courts of appeals should be permitted to

exercise their sound discretion in deciding which of the two prongs of the qualified

immunity analysis should be addressed first in light of the circumstances in the

particular case at hand.”).

      Assuming without deciding that the magistrate judge properly concluded

that questions of fact exist regarding whether Defendant violated Plaintiff’s

constitutional right to be free from excessive force, the court concludes that

Defendant is entitled to qualified immunity because the right was not clearly

established such that “it would [have been] clear to a reasonably officer that his

conduct was unlawful in the situated he confronted.” Saucier v. Katz, 533 U.S.

194, 202 (2001).

      Plaintiff’s excessive force claim arises out of an incident the Etowah County

Jail on January 26, 2016. Defendant brought Plaintiff’s food tray to his cell,

opened the cell door flap, and left the food tray on the flap. (Doc. 16-2 at ¶¶ 15-

16). According to jail policy, correctional officers are not to leave any inmate cell

door flaps open. (Doc. 16-2 at ¶ 17). Therefore, Defendant instructed Plaintiff to

remove the tray from the door flap so that Defendant could shut and secure the

flap. (Doc. 16-2 at ¶ 18). Plaintiff advised Defendant that he would not remove




                                         3
the tray until Defendant radioed a Sergeant to bring Plaintiff his asthma inhaler that

Plaintiff had requested from Defendant earlier in the day. (Id.; Doc. 27 at 4, ¶ 20).

      When Plaintiff continued to refuse to remove the lunch tray from the flap,

Defendant grabbed the tray, placed it on the floor outside the cell, and returned to

secure the cell door flap. (Doc. 16-2 at ¶¶ 21-24). Defendant could not close the

cell door flap because Plaintiff had extended his arms out on the flap and refused to

move them until Defendant radioed the Sergeant regarding the inhaler. (Doc. 16-2

at ¶ 24).

      Plaintiff continued to ignore Defendant’s orders, so Defendant told Plaintiff

that he was “going to attempt to force [the hatch] closed by kicking it.” (Doc. 16-4

at 2). Plaintiff responded, “go ahead and try.” (Doc. 16-2 at ¶ 27; Doc. 16-4 at 2).

Defendant “took the toe of [his] left foot and tried to force the hatch closed from

the underside position of the flap,” but he could not close the flap due to the

pressure of Plaintiff’s arms. (Doc. 16-2 at ¶ 6). According to Plaintiff, Defendant

“kicked and stomped” his hands and fingers and “viciously kicked the bottom of

the . . . tray flap with the plaintiff’s hands still attached, repeatedly attempting to

force the hatch close[d], causing serious skin lacerations and swelling of the hands

and wrists.” (Doc. 11 at 3-4). Plaintiff claims that Defendant was “using all his

might in attempt to either break [his] arms and wrists or make him hurt bad enough

to remove his extremities” from the tray flap. (Doc. 27 at 4). When Defendant

                                          4
could not get the flap to close, he told Plaintiff that he would leave the cell flap

open temporarily because no other inmate was to be out of his cell at the time.

(Doc. 16-2 at ¶ 28). The record does not indicate whether or how Defendant was

able to ultimately close Plaintiff’s cell flap door.

      These facts, construed in the light most favorable to Plaintiff, do not

demonstrate a violation of a clearly established constitutional right sufficient to

overcome summary judgment. A right is clearly established when its contours are

“sufficiently definite that any reasonable official in the defendant’s shoes would

have understood that he was violating it.” Singletary v. Vargas, 804 F.3d 1174,

1184 (11th Cir. 2015) (internal quotation marks and citation omitted). “A right

may be clearly established for qualified immunity purposes in one of three ways:

(1) case law with indistinguishable facts clearly establishing the constitutional right

. . . ; (2) a broad statement of principle within the Constitution, statute, or case law

that clearly establishes a constitutional right . . . ; or (3) conduct so egregious that a

constitutional right was clearly violated, even in the total absence of case law.”

Lewis v. City of West Palm Beach, Fla., 561 F.3d 1288, 1291-92 (11th Cir. 2009).

For purposes of the first and second methods, “[i]n this circuit, the law can be

‘clearly established’ for qualified immunity purposes only by decisions of the U.S.

Supreme Court, Eleventh Circuit Court of Appeals, or the highest court of the state




                                            5
where the case arose.” Jenkins by Hall v. Talladega City Bd. of Educ., 115 F.3d

821, 826 n.4 (11th Cir. 1997).

      Plaintiff has not cited, and the court has not located, case law with

indistinguishable facts clearly establishing a constitutional right, and the court

finds that Defendant’s actions are not so egregious that a constitutional right was

clearly violated in the absence of analogous case law.        Therefore, the court

examines broad principles in case law that provide relevant guidance.

      For decades, the Eleventh Circuit has recognized that “[p]rison officials step

over the line of constitutionally permissible conduct if they use more force than is

reasonably necessary in an existing situation.” Ort v. White, 813 F.2d 318, 325

(11th Cir. 1987). “Prison officers must, however, have the authority to use that

amount of force or those coercive measures reasonably necessary to enforce an

inmate’s compliance with valid prison rules and to protect themselves and the

other inmates. Id. In the Eleventh Circuit, courts “give a wide range of deference

to prison officials acting to preserve discipline and security.” Bennett v. Parker,

898 F.2d 1530, 1533 (11th Cir. 1990). “When jailers continue to use substantial

force against a prisoner who has clearly stopped resisting—whether because he has

decided to become compliant, he has been subdued, or he is otherwise

incapacitated—that use of force is excessive.” Danley v. Allen, 540 F.3d 1298,




                                         6
1309 (11th Cir. 2008). “Once a prisoner has stopped resisting there is no longer a

need for force, so the use of force thereafter is disproportionate to the need.” Id.

      Based on these principles, the court finds that Plaintiff’s right to be free from

excessive force under the circumstances of this case was not clearly established.

According to jail policy, officers at the Etowah County Jail are not to leave an

inmate’s cell door flaps open. (Doc. 16-2 at ¶ 17). Therefore, Defendant told

Plaintiff to remove his lunch tray from the flap so that Defendant could close and

securely lock the flap.     (Doc. 16-2 at ¶ 18).        Plaintiff repeatedly ignored

Defendant’s request to remove the tray. (Doc. 16-2 at ¶ 21). Defendant removed

the tray and returned to lock Plaintiff’s cell door flap. (Doc. 16-2 at ¶ 24).

Plaintiff placed his hands in the door flap and continued to disobey Defendant’s

commands to remove them. (Doc. 16-2 at ¶¶ 24-25). When Defendant told

Plaintiff that he would be “forced to try to remove” his hands so that he could

securely lock the cell door flap, Plaintiff responded “go ahead and try.” (Doc. 16-2

at ¶¶ 26-27; Doc. 16-4 at 2).

      These facts show that Plaintiff ignored Defendant’s commands to remove

his hands from the cell door flap so that Defendant could secure the flap consistent

with jail rules and procedures. In response, Defendant tried to force the flap closed

with the tip of his boot. In the process, Defendant “repeatedly” kicked Plaintiff’s

hands and wrists. When Defendant could not get the flap to close, Defendant left

                                          7
the cell flap open temporarily and left Plaintiff’s unit. The record does not suggest

that additional force was used, and Plaintiff has submitted no evidence that

Defendant continued to kick his arms and hands after the initial attempt to close

the flap was unsuccessful. Thus, under the general principles applicable to the

prison security setting, the court finds that Plaintiff has not demonstrated that

Defendant was on notice that his conduct violated a clearly established right to be

free from excessive force. See e.g., Bennett, 898 F.2d at 1533; Danley, 540 F.3d at

1309.

        Because Defendant did not violate a clearly established constitutional right,

Defendant is entitled to qualified immunity on Plaintiff’s excessive force claim.

II.     Deliberate Indifference

        In his report and recommendation, the magistrate judge concluded that

questions of fact exist regarding whether Plaintiff suffered a serious medical need

and whether Defendant’s response amounted to deliberated indifference. (Doc. 28

at 11-13). Defendant makes two objections to the magistrate judge’s analysis.

First, Defendant argues that Plaintiff “did not actually allege a claim for deliberate

indifference to serious medical needs.” (Doc. 29 at 14). In this regard, Defendant

requests leave to address the issue in a supplemental special report. (Doc. 29 at

15). Second, Defendant disagrees with the magistrate judge’s conclusion that there




                                          8
is a genuine issue of material fact as to whether Defendant violated Plaintiff’s right

to medical care. (Doc. 29 at 14).

      The court is not persuaded by Defendant’s argument that Plaintiff did not

allege a deliberate indifference claim. Plaintiff’s amended complaint states that

Plaintiff suffered “serious skin lacerations and swelling of the hands [and] wrists”

and that he “now sees a bone specialist [because] of the wrist injuries.” (Doc. 11 at

4). An inmate grievance form that Plaintiff attached to his amended complaint

alleges that after Defendant injured Plaintiff’s hands and wrists, Defendant denied

his right to emergency medical care. (Doc. 11 at 11). Moreover, the order for

special report specifically explained that Plaintiff’s amended complaint attempts to

state the following claims for relief:

      The plaintiff alleges that Deputy Jailer Tommy Johnson used
      excessive force and denied him medical care on January 26, 2016.
      (Doc. 11). He states he was subjected to “violent physical assault”
      by Officer Johnson when Johnson grabbed his lunch tray from the
      “tray flap” and attempted to force the flap shut while his “hands,
      wrists, and forearms, were still outside the flap.” Id. at 4 and 8.
      Johnson allegedly attempted to force the flap door shut by
      “repeatedly” kicking the door while the plaintiff’s hands were “still
      attached,” causing “serious lacerations and swelling of [the
      plaintiff’s] hands and wrists” Id. at 4 and 8. The plaintiff alleges
      that Officer Johnson then denied his requests to obtain medical care
      for his injuries. Id. at 10-11. He now seeks compensatory damages
      and injunctive relief. Id. at 4.

(Doc. 14 at 3) (emphasis in original).

      Based on the allegations in Plaintiff’s amended complaint and the order for

                                          9
special report, the court finds that Plaintiff did assert a deliberate indifference

claim, and Defendant was on notice that he should respond to the claim.

Therefore, the court DENIES Defendant’s request to address the claim in a

supplemental special report.

      Substantively, Defendant objects generally to the magistrate judge’s

conclusion that “there is a genuine issue of material fact as to whether Plaintiff’s

right to medical care was violated by Deputy Johnson.” (Doc. 29 at 14-15).

Defendant argues that “the evidence submitted shows that Plaintiff did in fact

quickly receive medical care at the behest of Deputy Johnson.” (Doc. 29 at 15).

The court disagrees.

      Taken in the light most favorable to Plaintiff, the facts demonstrate that

after Defendant kicked Plaintiff’s hands, Plaintiff was “cut, lacerated, beat up,

[and] bruised.” (Doc. 11 at 11). In Defendant’s presence, Plaintiff declared a

medical and psychological emergency because his hands and wrists were swollen,

and he was “bleeding like a stuck pig.” (Doc. 28 at 13; see Doc. 27 at 5). In

response to Plaintiff’s request for medical attention, Defendant told Plaintiff that

“he does not do well with demands from inmates.” (Doc. 11 at 11). Defendant

also told Plaintiff, “Looks a little swollen. That’s not enough blood for a medical

emergency.” (Doc. 27 at 5). Other officers took Plaintiff to the medical unit later

in the day. (Doc. 16-5 at 2). The court finds no error with the magistrate judge’s

                                        10
conclusion that Plaintiff has submitted evidence creating a question of fact about

whether he suffered a serious medical injury, whether Defendant had knowledge

of Plaintiff’s medical condition, and whether Defendant acted intentionally or

recklessly to deny or delay access to medical care. (See generally Doc. 28 at 11-

15).

       Unlike Defendant’s objection to the magistrate judge’s excessive force

analysis which challenges both whether the Defendant violated a right and

whether the right was clearly established, Defendant objects only to the magistrate

judge’s findings concerning whether Defendant violated Plaintiff’s right to

medical care. Defendant does not object to the magistrate judge’s findings (or

lack thereof) regarding whether the right to medical care was clearly established.

(See Doc. 14 at 14-15). In the report and recommendation, the magistrate judge

warned the parties that “[o]bjections should specifically identify all findings of

fact and recommendations to which objection is made and the specific basis for

objection.” (Doc. 28 at 15). The court will not make or review objections that the

Defendant did not raise.

III.   Conclusion

       Having carefully reviewed and considered de novo “those portions of the

report or specified proposed findings or recommendations to which” Defendant

objects, see 28 U.S.C. § 636(b)(1)(C), the court ADOPTS IN PART the

                                        11
magistrate judge’s report and ACCEPTS IN PART and REJECTS IN PART the

magistrate judge’s recommendation.

         The court REJECTS the magistrate judge’s recommendation that the court

deny Defendant’s motion for summary judgment on Plaintiff’s excessive force

claim.     Because Defendant is entitled to qualified immunity on Plaintiff’s

excessive force claim, the court GRANTS Defendant’s motion for summary

judgment as to that claim.

         The court ACCEPTS the magistrate judge’s recommendation that the court

deny Defendant’s motion for summary judgment on Plaintiff’s deliberate

indifference claim.     Accordingly, the court DENIES Defendant’s motion for

summary judgment as to the deliberate indifference claim.

         The court will set Plaintiff’s deliberate indifference claim for trial by

separate order.

         The court SETS this matter for a telephone conference at 10:00 a.m. on

January 16, 2019. Plaintiff and counsel for Defendant shall dial 888-363-4734

and enter access code 9659451 to participate in the call.

         The court asks the Clerk to mail a copy of this order to Mr. Lewis at the

following addresses: (1) Etowah County Detention Center, 827 Forrest Avenue,

Gadsden, AL 35901 and (2) 206 Edison Road, Gadsden, Alabama 35904.




                                         12
      When Mr. Lewis last submitted a notice of change of address, he was

incarcerated at the Etowah County Detention Center. Therefore, the court asks the

Clerk to please mail a copy of this order to the chief jailer at the Etowah County

Detention Center. If Mr. Lewis remains in custody at the Etowah County

Detention Center, the appropriate jail official(s) shall make Mr. Lewis

available for the telephone call at 10:00 a.m. on January 16, 2019.

      DONE and ORDERED this January 3, 2019.



                                   _________________________________
                                   ANNEMARIE CARNEY AXON
                                   UNITED STATES DISTRICT JUDGE




                                        13
